Citation Nr: 1421585	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine from June 6, 2005 to June 4, 2008, and from August 1, 2008 to March 3, 2009, and in excess of 40 percent on and after March 4, 2009. 

2.  Entitlement to an initial rating in excess of 10 percent prior to July 5, 2013, and in excess of 20 percent on and after July 5, 2013, for right lower extremity radiculopathy resulting from service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent prior to July 5, 2013, and in excess of 20 percent on and after July 5, 2013, for left lower extremity radiculopathy resulting from service-connected degenerative disc disease of the lumbar.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes prior to July 5, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a rating decision entered in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal was remanded by the Board in October 2010 for further development.  In a December 2011 rating decision, separate service connection was granted for radiculopathy of the right and left lower extremities, secondary to service-connected degenerative disc disease of the lumbar spine.  A noncompensable initial rating was assigned for the right lower extremity from March 4, 2009, and a 10 percent staged initial rating was assigned effective from December 20, 2010.  A noncompensable initial rating was assigned for the left lower extremity from March 4, 2009.  The case was then returned to the Board for appellate review.

In a September 2012 decision, the Board denied an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine from June 6, 2005 to June 4, 2008, and from August 1, 2008 to March 3, 2009, and in excess of 40 percent on and after March 4, 2009.  This decision also granted separate 10 percent initial ratings for radiculopathy of the right and left lower extremities, effective from June 6, 2005 through the entire appeal period.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand in August 2013 which was granted by the Court in August 2013.

In a September 2012 rating decision, the RO effectuated the Board's decision granting the 10 percent initial ratings for right and left lower extremity radiculopathy from June 6, 2005.  Thereafter, in a July 2013 rating decision, the RO granted a staged initial rating of 20 percent, each, for right and left lower extremity radiculopathy, effective July 5, 2013.  In addition, in that rating decision, the RO granted entitlement to TDIU, effective July 5, 2013.  However, as the ratings for the radiculopathy are still less than the maximum benefit available, and entitlement to TDIU was denied prior to July 5, 2013, these appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion indicated that the Board's Reasons and Bases were inadequate with regard to whether an extra-schedular rating was warranted for the Veteran's back disability on the basis of his assertion that his back "gives way" causing him to fall.  The Joint Motion also found that the Reasons and Bases for the Board's determination that the Veteran's right and left lower extremity radiculopathy was mild were inadequate.  To allow for equitable adjudication of the issues in consideration of these concerns, the Board determines that a remand is necessary so that additional VA opinions may be obtained.  

Moreover, the Board notes that while the appeal was in process at the Court, the RO added evidence to the claims file relevant to the Veteran's claim for a total disability rating due to individual unemployability (TDIU) which is also relevant to the back and radiculopathy rating claims.  However, no supplemental statement of the case has been issued.  Therefore, the appeal must also be remanded to extend all necessary due process to the Veteran.  

With the grant of a staged initial rating of 20 percent, each, for the Veteran's right and left lower extremity radiculopathy, effective July 5, 2013, the Veteran met the threshold schedular criteria for TDIU, and entitlement to TDIU was granted in the July 2013 rating decision, effective July 5, 2013.  However, evidence prior to that date, including an October 2012 VA examination, indicated that the Veteran was unemployable due to his service-connected disabilities prior to July 5, 2013.  Where the threshold schedular criteria are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  Thus, if upon readjudictating the increased rating claims, the Veteran continues to not meet the threshold schedular criteria prior to July 5, 2013,  and the evidence of record is deemed to be at least in equipoise as to whether the Veteran has been rendered unemployable due to service-connected disabilities prior to July 5, 2013, the issue of entitlement to TDIU prior to July 5, 2013 should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an appropriate examiner for review.  Once the examiner has reviewed the file, he or she should offer opinions as to the following:

a. Were the Veteran's reported falls at any time during the appeal period at least as likely as not a manifestation of his service-connected lumbar spine degenerative disc disease, to include "give way" of the spine?

b. Were the Veteran's reported falls at any time during the appeal period at least as likely as not a result of his right and/or left lower extremity radiculopathy, to include due to lower extremity tingling and/or numbness?

c. Was the Veteran's right lower extremity radiculopathy at least as likely as not mild, moderate, moderately severe, or severe prior to July 5, 2013?

d. Was the Veteran's left lower extremity radiculopathy at least as likely as not mild, moderate, moderately severe, or severe in severity prior to July 5, 2013?

The examiner should specify what manifestations of the disability in each lower extremity support the identified severity.  If the examiner determines that the Veteran's right and/or left lower extremity became more severe over time, the examiner should state when the change in severity occurred.  

Complete rationales for all opinions offered should be provided.

If it is determined that any opinion cannot be provided without a clinical examination of the Veteran, such examination should be scheduled.  

2. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the increased rating issues and the issue of entitlement to a TDIU prior to July 5, 2013.  The RO must consider whether extra-schedular referral of the Veteran's increased rating claims is warranted at any time during the appeal period.  Also, if the RO continues to find that the rating criteria under 38 C.F.R. § 4.16(a) (2013) have not been met prior to July 5, 2013, but the Veteran's service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU prior to July 5, 2013.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



